Title: To George Washington from John Davidson, 2 July 1789
From: Davidson, John
To: Washington, George



Sir
Annapolis July 2 1789

As Naval Officer of the Port of Annapolis, being the third District in this State, I feel myself embarrassed in making this

Application to your Excellency, but if the experience gained in thirty odd years practice can qualify me for the Office I can truly vouch for it, and hope it will not be deemed Arrogance in me to superadd that amongst the first Acts of Governor Johnson’s Administration under our new Government I was upon the recommendation of our Legislature Commissioned by him in my absence and unsollicited, and that I prize as an honourable testimony of this joint confidence: Yet other qualifications may be deemed necessary by your Excellency in the Character you would choose to continue or appoint, and therefore permit me humbly to Sollicit the favour of your being referred to Mr Johnson for satisfaction on any head you may be pleased to require respecting me, and this I must intreat from an Opinion that your knowledge of that Gentleman’s Judgement Integrity and Candour will fully suffice any doubts you may entertain upon this Subject.
To the Members in Congress from this State I am personally known, but to Mr Johnson I have been so from my Youth upwards, and if it shall prove your Excellencys pleasure to continue me in the Office, my endeavours shall be with fidelity to execute it. I am bound in duty and gratitude to be with Respect & Affection Sir Your much devoted and most Obedient Servant

John Davidson

